As filed with the Securities and Exchange Commission on December 17, 2012 Registration No.333-175092 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT No. 2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROPANC HEALTH GROUP CORPORATION (Exact name of registrant as specified in its charter) Delaware 33-0662986 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 576 Swan Street Richmond, VIC, 3121, Australia +61 (0)3 9208 4182 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mr. James Nathanielsz 576 Swan Street Richmond, VIC, 3121, Australia +61 (0)3 9208 4182 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Peter J. Gennuso, Esq. Thompson Hine LLP 335 Madison Avenue New York, NY 10017 (212) 908-3958 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box: þ If this Formis filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Formis a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Formis a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Explanatory Note On June 23, 2011, the registrant filed with the Securities and Exchange Commission (the “SEC”) a registration statement on Form S-1 (File No. 333-175092), which was subsequently amended by amendment no. 1, filed on August 18, 2011, amendment no. 2, filed on September 30, 2011, amendment no. 3, filed on October 27, 2011, amendment no. 4, filed on November 14, 2011, amendment no. 5, filed on December 8, 2011 and declared effective on December 16, 2011 (as amended, the “Form S-1”). The Form S-1 was filed to register (i) a public offering of up to 5,000,000 shares of the registrant’s common stock (the “Public Offering”); and (ii) the resale by certain selling securityholders names in the prospectus up to 14,383,174 shares of the registrant’s common stock (the “Resale”). Post-Effective Amendment No. 1 on Form S-1 (“Post-Effective Amendment No. 1”) was filed by the registrant to (i) decrease the price per share for the Common Stock in the Public Offering from $1.50 to $0.65 per share; (ii) remove the Minimum Share requirement in the Public Offering; and (iii) disclose updated information on the registrant. The registrant is filing this Amendment No. 2 on Form Post-Effective Amendment No. 2 ("Post-Effective Amendment No. 2") to Form S-1 to our Post-Effective Amendment No. 1 for the purpose of furnishing updated financial information, including audited financial statements for the fiscal year ended June 30, 2012 and unaudited financial statements for the quarter ended September 30, 2012. The registrant is also furnishig in this Post-Effective Amendment No. 2 updates to its business as described herein. All filing fees payable in connection with the registration of the shares covered by this Post-Effective Amendment were paid by the registrant at the time of the initial filing on Form S-1. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission of which this prospectus is a part becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated December 17,2012 PROPANC HEALTH GROUP CORPORATION PROSPECTUS 14,383,174 Shares of Common Stock This prospectus relates to the sale of up to 14,383,174 shares of our common stock which may be offered by the selling shareholders identified in this prospectus. All such shares being sold by the selling shareholders are presently issued and outstanding. Certain officers and directors of the company are also selling shareholders and may thus sell their shares pursuant to this offering. We will not receive any of the proceeds from sales of the Selling Shareholders’ shares. The Selling Shareholders’ shares may be offered from time to time by the Selling Shareholders, their pledges, donees, transferees, assignees and/or successors-in-interest, after the effective date of this prospectus at market prices prevailing at the time of sale or at negotiated prices. Our common stock is listed on the Over-the-Counter Bulletion Board under the symbol "PPCH". The Selling Shareholders may sell up to 14,383,174 shares. No underwriting arrangements have been entered into by the Selling Shareholders. The distribution of the Selling Shareholders’ shares by the Selling Shareholders, their pledges, their donees, transferees, assignees and/or successors-in-interest may be effected in one or more transactions that may takeplace on the over-the-counter market or exchange, including ordinary broker’s transactions, privately-negotiated transactions or through sales to oneor more dealers for resale, at market prices prevailing at the time of sale, at prices related to such prevailing market prices or negotiated prices. Usual and customary or specifically negotiated brokerage fees or commissions may be paid by the Selling Shareholders, their pledges, donees, transferees, assignees and/or successors-in-interest, in connection with sales of the Selling Shareholders’ shares. Our common stock is listed on the Over-the_Counter Bulletin Board under the Symbol "PPCH." The company is currently in the development stage and has minimal operations and revenues to date and there can be no assurance that the company will be successful in furthering its operations and/or revenues.Persons should not invest unless they can afford to lose their entire investment. Before purchasing any of the shares covered by this Prospectus, carefully read and consider the risk factors included in the section entitled “Risk Factors” beginning on Page 5.These securities involve a high degree of risk, and prospective purchasers should be prepared to sustain the loss of their entire investment. There is currently no public trading market for the securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is December 17, 2012 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 5 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS 13 TAX CONSIDERATIONS 13 USE OF PROCEEDS 13 CAPITALIZATION 14 MARKET FOR COMMON STOCK 15 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 BUSINESS 20 MANAGEMENT 31 EXECUTIVE COMPENSATION 34 PRINCIPAL SHAREHOLDERS 35 RELATED PARTY TRANSACTIONS 35 DESCRIPTION OF SECURITIES 36 PLAN OF DISTRIBUTION 37 LEGAL MATTERS 38 EXPERTS 38 ADDITIONAL INFORMATION 39 INDEX TO FINANCIAL STATEMENTS F-1 You should rely only on information contained in this prospectus.We have not authorized anyone to provide you with information that is different from that contained in this prospectus.No selling shareholder is offering to sell or seeking offers to buy shares of common stock in jurisdictions where offers and sales are not permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock.We are responsible for updating this prospectus to ensure that all material information is included and will update this prospectus to the extent required by law. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus.You should read the entire prospectus carefully including the section entitled “Risk Factors” before making an investment decision.Propanc Health Group Corporation, is referred to throughout this prospectus as “Propanc,” the “Company,” “we,” “our” or “us.” Our Company We are a research and development company whose primary activity is to develop new treatments for chronic diseases, in particular cancer. Since inception, substantially all of the efforts of the Company have been the development of new cancer treatments targeting high risk patients who need a follow-up, non-toxic, long-term therapy which prevents the cancer from returning and spreading. The Company is a development stage enterprise and has begun raising capital, financial planning, establishing sources of supply, and acquiring property and equipment. We have generated no revenue, have no cancer treatment products available to market and have no products which have reached the clinical trial stage.We require substantial additional financing to develop our products. Propanc PTY LTD was incorporated in Melbourne, Victoria Australia on October 15, 2007.On November 23, 2010, Propanc Health Group Corporation was incorporated in the state of Delaware. In January 2011, Propanc Health Group Corporation acquired all of the outstanding shares of Propanc PTY LTD on a one-for-one basis making it a wholly-owned subsidiary. In January 29, 2011, we completed an exchange offer with the shareholders of Propanc Pty Ltd., an Australian entity, which is now our operating subsidiary.Pursuant to the exchange offer, each shareholder of Propanc Pty Ltd. received one share of our common stock for every share of Propanc Pty Ltd. that such shareholder owned, and as a result thereof, we issued an aggregate of 64,700,525 shares of our common stock the shareholders of Propanc Pty Ltd.On the date of the exchange offer, the 64,700,525 shares of Propanc Pty Ltd., common stock that were exchanged for shares in Propanc Health Group Corporation represented 100% of total stock of Propanc Pty Ltd at that time. The nature of operations of the Australian subsidiary prior to the exchange offer was, and continues to be, focused on research and development activities for chronic diseases, in particular cancer.Since the establishment of the Australian subsidiary in late 2007, James Nathanielsz has served as CEO and in collaboration with its directors, established the company’s research and development programs, set up joint research collaborations with academic institutions and developed its intellectual property base for commercial purposes. We had nominal assets and liabilities as of the time of the exchange offer.All historical references in this prospectus are to Propanc Australia.All references in this prospectus are to U.S. dollars. The company is registering up to 14,383,174 shares of our common stock which may be offered by certain selling shareholders.Such selling shareholders include certain of our officers and directors who are assisting with the sale of the shares being registered on a best efforts basis.Purchasers who purchase shares from the selling shareholder who are not officers and directors of the company will likewise receive the selling shareholder prospectus. Corporate Information We are a Delaware corporation formed on November 23, 2010.Our principal executive offices are located at 576 Swan Street, Richmond, VIC, 3121, Australia.Our phone number is +61(0)39208-4182 and our website can be found at www.propanc.com.The information on our website does not form a part of this prospectus. 1 THE OFFERING Common Stock Outstanding Prior to the Offering: 73,841,798(1) Common Stock Offered by the Selling Shareholders: Use of proceeds: We will not receive any proceeds from the sale of the shares of common stock being offered by the selling shareholders.The selling shareholders named herein will receive all proceeds therefrom. Please see “Selling Shareholders”. Market for Common Stock Our Common Stock is listed on the Over-the-Counter Bulletion Board under the symbol "PPCH". 2 Dividend Policy We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Risk Factors: See “Risk Factors” beginning on page5 of this prospectus for a discussion of factors you should carefully consider before deciding to invest in shares of our common stock. Currently issued and outstanding. No additional securities will be issued by the Company in connection with the Offering. There are no outstanding options, warrants or other rights to obtain securities of Propanc associated with this Offering. SUMMARY FINANCIAL DATA The following summary of our financial data should be read in conjunction with, and is qualified in its entirety by reference to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements, appearing elsewhere in this prospectus. Statements of Operations Data For the period from October 15, 2007 (Inception) Year Ended June 30, to June 30, Royalty revenue - related party $
